                              CIVIL JURY TRIAL MINUTES

 DATE: May 25, 2021                                        JUDGE: Paul W. Grimm
       9:33 am – 9:49 am
       11:07 am -12:17 am
       12:30 pm – 1:41pm
       3:23 pm -3:36 pm
       4:08 pm- 4:27 pm
 TIME: 5:56 pm -6:05 pm (8/32)                             REPORTER/FTR/CTRM: Renee Ewing-4C

 DAY OF TRIAL: Day 2                                       CRD: Shante Smith
 CASE NO.: PWG-17-2392                                     INTERPRETER:
 RELATED CASE NO.:

 CASE NAME:                Savage v. Cathcart
 COUNSEL FOR GOV’T/ PLAINTIFF(S):                       George A C Harper
 COUNSEL FOR DEFENDANT(S):                      Kevin Bock Karpinski

 ☐     Voir Dire Conducted                                        ☒ Charge Conference
 ☐     Jury Impaneled                                             ☒   Court’s Instructions to Jury
 ☐     Jury Sworn                                                 ☒   Closing Arguments
 ☐     Jury Selection Only                                        ☒   Court’s Charge to the Jury
 ☒     Rule on Witnesses                                          ☒   Bailiff        @ 1:39 pm
                                                                      Sworn:         CSO Warren
                                                                                     Scarborough
 ☐ Opening Statements                                             ☐   Alternate Jurors
                                                                      Discharged at
 ☐ Gov’t/Plaintiff(s) Rests                                       ☒   Cert re: Exhibits submitted to Jury
 ☐ Oral Motion for Judgment as a Matter of Law                        Verdict
                                                                      ☐ In favor of Pltf(s) on
                                                                      Count(s):
       ☐ Granted ☐ Denied ☐ Reserved                                  ☐ In favor of Dfdt(s) on
                                                                      Count(s):
 ☐ Defendant(s) Rests                                             ☐   Polling of the Jury
 ☐ Gov’t/Plaintiff(s) Rebuttal Case                               ☐   Jurors Discharged
                                                                      at
 ☐ Renewed Oral Motion for Judgment as a                          ☐   Stip. Re: Return of Exhibits
   Matter of Law
   ☐ Granted ☐ Denied ☐ Reserved

 REMARKS:
 Jury trial day 2, continued to May 26, 2021 at 9:30 am




 Gov’t/ Plaintiff(s) Witness(es):                                Defendant(s) Witness(es):



U.S. District Court (Rev 8/26/2009) – Jury Trial Minutes Civil
 1)                                                              1)
 2)                                                              2)
 3)                                                              3)
 4)                                                              4)
 5)                                                              5)
 6)                                                              6)
 7)                                                              7)




U.S. District Court (Rev 8/26/2009) – Jury Trial Minutes Civil
